 Case 20-01001         Doc 124     Filed 08/04/21 Entered 08/04/21 14:22:22            Desc Main
                                    Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF MAINE


 In re:
                                                   Chapter 7
 George C. Mitchell                                Case No. 19-10167
 & Donna M. Mitchell,

                             Debtors


 Anthony J. Manhart,
 Chapter 7 Trustee,

                             Plaintiff             Adv. Proc. No. 20-1001
   v.

 Lititz Mutual Insurance
 Company,

                             Defendant



            ORDER DENYING DEFENDANT’S MOTION TO EXTEND DEADLINE

          On July 12, 2021, the Court issued an Order Granting Defendant’s Motion to Enforce

Deposition Subpoena of Donna M. Mitchell [Dkt. No. 104] (the “Order”). The final paragraph of

the Order stated: “The Defendant shall provide notice of this order to Ms. Mitchell by first class

mail and file a certificate evidencing such service no later than July 16, 2021.” Id. On August 3,

2021, the Defendant filed a Motion for Leave to Extend Deadline to Serve Court Order on Donna

M. Mitchell [Dkt. No. 122] (the “Motion to Extend”), asking the Court to extend the July 16, 2021

deadline set by the Order to July 30, 2021. In support of this request, the Defendant asserts that it

committed a “clerical error in reading” the Order and asks the Court to find that its misinterpretation

of the Order constitutes “excusable neglect” under Fed. R. Bankr. P. 9006(b)(1) and Pioneer

Investment Services Company v. Brunswick Associates Limited Partnership, 507 U.S. 380 (1993).
 Case 20-01001         Doc 124      Filed 08/04/21 Entered 08/04/21 14:22:22               Desc Main
                                     Document     Page 2 of 2



        In discussing the factors identified in Pioneer to determine whether neglect is “excusable,”

the First Circuit has indicated that “[e]ven where there is no prejudice, impact on judicial

proceedings, or trace of bad faith, the favorable juxtaposition of these factors does not excuse the

delay where the proffered reason is insufficient.” Tubens v. Doe, 976 F.3d 101, 106 (1st Cir. 2020)

(quotation marks omitted) (alterations omitted). Here, the proffered reason for the Defendant’s

delay is insufficient. See Graphic Commc’ns Int’l Union, Local 12-N v. Quebecor Printing

Providence, Inc., 270 F.3d 1, 6 (1st Cir. 2001) (“Even in the wake of Pioneer, . . . when a party’s or

counsel’s misunderstanding of clear law or misreading of an unambiguous judicial decree is the

reason for the delay . . . we have continued to uphold findings of ‘no excusable neglect’ where the

court cited the absence of unique or extraordinary circumstances.”). The Defendant has not offered

any explanation that might justify its misinterpretation of the Order. The Motion to Extend is

therefore DENIED.1




Date: August 4, 2021
                                                 Michael A. Fagone
                                                 United States Bankruptcy Judge
                                                 District of Maine




 1
    In light of this disposition, there is no need to address the Defendant’s Motion for Emergency
Hearing on the Motion to Extend [Dkt. No. 123].


                                                   -2-
